ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
D2 Government Solutions                        ) ASBCA No. 63029
                                               )
Under Contract No. W912LA-19-P-8013            )

APPEARANCE FOR THE APPELLANT:                      Jay R. Rodne, Esq.
                                                    D2 Government Solutions
                                                    New Bern, NC

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Ronald C. Walton, JA
                                                   Michael McDermott, Esq.
                                                   Jules L. Szanton, Esq.
                                                    Trial Attorneys

                              ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: December 7, 2022



                                               KENNETH D. WOODROW
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 63029, Appeal of D2
Government Solutions, rendered in conformance with the Board’s Charter.

       Dated: December 7, 2022




                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals